IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
                   IN AND FOR KENT COUNTY


WELLS FARGO BANK, NA,                  :
                                       :     C.A. No: K15C-03-003 RBY
             Plaintiff,                :
                                       :
      v.                               :
                                       :
EARL STRONG,                           :
                                       :
             Defendant.                :


                            Submitted: December 15, 2015
                             Decided: December 22, 2015


                          Upon Consideration of Defendant’s
                                 Motion to Dismiss
                                     DENIED


                                      ORDER


Daniel T. Conway, Esquire, Atlantic Law Group, LLC, Georgetown, Delaware for
Plaintiff.

Earl Strong, pro se.




Young, J.
Wells Fargo Bank, NA v. Strong
C.A. No.: K15C-03-003 RBY
December 22, 2015

                                        SUMMARY
      Wells Fargo Bank, NA (“Plaintiff”) filed an action to recover the
outstanding balance and interest owed on a promissory note by Earl Strong
(“Defendant”). After a lengthy procedural history, Defendant filed a second
Motion to Dismiss. Because it is reasonably conceivable that Plaintiff may recover
on Defendant’s debt, Plaintiff’s pleadings state a claim upon which relief may be
granted. Therefore, Defendant’s Motion to Dismiss is DENIED.
                               PROCEDURAL HISTORY
      On October 13, 2015, this Court issued an opinion granting Defendant’s
first motion to dismiss, based upon the expiry of the statute of limitations for
Plaintiff’s cause of action. Following a hearing on Plaintiff’s motion for
reargument held on November 18, 2015, the Court reversed itself based upon new
evidence supporting Plaintiff’s claim, and ordered that the case proceed to trial. By
this second motion to dismiss, Defendant reasserts all of the prior arguments from
his first motion to dismiss, but also asserts that res judicata bars the case from
going forward.
                               STANDARD OF REVIEW
      The Court’s standard of review on a motion to dismiss pursuant to Superior
Court Civil Rule 12(b)(6) is well-settled. The Court accepts all well-pled
allegations as true.1 Well-pled means that the complaint puts a party on notice of




      1
          Loveman v. Nusmile, Inc., 2009 WL 847655, at *2 (Del. Super. Mar. 31, 2009).

                                               2
Wells Fargo Bank, NA v. Strong
C.A. No.: K15C-03-003 RBY
December 22, 2015

the claim being brought.2 If the complaint and facts alleged are sufficient to
support a claim on which relief may be granted, the motion is not proper and
should be denied.3 The test for sufficiency is a broad one.4 If any reasonable
conception can be formulated to allow Plaintiff’s recovery, the motion to dismiss
must be denied.5 Dismissal is warranted only when “under no reasonable
interpretation of the facts alleged could the complaint state a claim for which relief
might be granted.”6
       Under the doctrine of res judicata, a party is foreclosed from bringing a
second suit based on the same cause of action after a judgment has been entered in
a prior suit involving the same parties.7 Essentially, res judicata bars a court from
reconsidering conclusions of law previously adjudicated.8
                                        DISCUSSION
       Res judicata does not bar Plaintiff’s claim. The elements of the defense of
res judicata are: (1) the court which made the decision in the first suit must have
had subject matter and personal jurisdiction; (2) the parties in the two suits must

       2
           Savor, Inc. v. FMR Corp., 2001 WL 541484, at *2 (Del. Super. Apr. 24, 2001).
       3
           Spence v. Funk, 396 A.2d 967, 968 (Del. 1978).
       4
           Id.
       5
           Id.
       6
           Thompson v. Medimmune, Inc., 2009 WL 1482237, at *4 (Del. Super. May 19, 2009).
       7
          Betts v. Townsends, Inc., 765 A.2d 531, 534 (Del. 2000) (citing M.G. Bancorporation,
Inc. v. Le Beau, 737 A.2d 513, 520 (Del. 1999)).
       8
           Id.

                                                3
Wells Fargo Bank, NA v. Strong
C.A. No.: K15C-03-003 RBY
December 22, 2015

be the same; (3) the cause of action or the issues necessarily decided in the two
suits must be the same; (4) the prior court must have decided the issues adversely
to the contentions of the plaintiff in the pending case; and (5) the prior decree
must have been a final decree on the merits.9
      Here, the doctrine of res judicata is inapplicable to the facts of this case. In
ordering that the case proceed to trial following reargument, the same Court made
a different decision on the same question. The Defendant may argue that the case
should have been dismissed for whatever reason, including the statute of
limitations, but we have decided otherwise. The most recent decision was made on
the basis of information which was not available originally, but should have been.
In any event, this new information has now come to light, which indicates that the
statute of limitations has not expired on Plaintiff’s claim. Therefore, Plaintiff’s
recovery is reasonably conceivable, and the motion to dismiss must be denied.
                                       CONCLUSION
      For the foregoing reasons, the Defendant’s Motion to Dismiss is DENIED.
      IT IS SO ORDERED.
                                                 /s/ Robert B. Young
                                                            J.

RBY/lmc
cc: Counsel
     Earl Strong
     Opinion Distribution



      9
          Glaser v. Norris, 1992 WL 14960, at *15 (Del. Ch. Jan. 6, 1992).

                                                4